Exhibit 10.1

 

February 25, 2013

 

David H. Rinn

Seattle, WA 98112

    

Pendrell Corporation

2300 Carillon Point

Kirkland, WA 98033

Tel 425 278-7100

Fax 425 278-7101

Dear David,

On behalf of Pendrell Corporation (together with its subsidiaries and
affiliates, “Pendrell”) I am pleased to offer you the exempt position of Vice
President, Chief Financial Officer and Principal Financial and Accounting
Officer reporting to Pendrell’s Chief Executive Officer under the terms of this
employment letter (“Employment Letter”) beginning on March 11, 2013. As an
officer of Pendrell, all terms and conditions of your employment are subject to
approval by Pendrell’s Compensation Committee.

During the course of your employment with Pendrell, you will dedicate full time
and efforts to Pendrell to fulfill your duties and obligations; provided that,
nothing herein will prevent you from (i) participating in industry, trade,
professional, charitable and community activities (ii) serving on corporate,
civic or charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, in each case so long as
such activities do not conflict with Pendrell’s interests or interfere with the
effective performance of your responsibilities to Pendrell.

Base Salary and Performance Bonus

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $350,000 (less payroll taxes
and required withholdings) paid semi-monthly subject to any increase approved by
the Pendrell Compensation Committee. You will also be eligible for an annual
discretionary bonus of up to 50% of your annual base salary based on performance
criteria as approved by Pendrell’s Compensation Committee and contingent upon
your continuous service with the company through the date any bonus is paid.
Your 2013 performance bonus will be prorated based on your date of hire.

Stock Awards

You will receive an option to purchase 600,000 shares of the Class A common
stock of PCO (“Stock Option”) with an expected date of grant of March 15, 2013.
Your stock options will have exercise price equal to the closing price of PCO
stock on March 15, 2013 and will vest over a four-year period, with twenty-five
percent (25%) vesting on each of the first, second, third, and fourth
anniversaries of the grant date.

You will also receive 200,000 restricted stock units of PCO Class A common stock
(“Restricted Stock Units”) with an expected date of grant of March 15, 2013.
Your restricted stock units will vest over a four-year period, with twenty-five
percent (25%) vesting on each of the first, second, third, and fourth
anniversaries of the grant date.

You will also receive 150,000 restricted stock units of PCO Class A common stock
(“Restricted Stock Units”) with an expected date of grant of March 15, 2013, of
which twenty-five percent (25%) will vest when both of the following have
occurred: (i) the average closing price of PCO Class A common stock, measured
over a 20-day trading period, has hit or exceeded $3.00 per share (the “Initial
Price Trigger”), and (ii) an anniversary date of the grant date has occurred
(the “Anniversary Date”). An additional 25% will vest when both the Initial
Price Trigger and a subsequent Anniversary Date have occurred, such that all
shares will be vested after both the Initial Price Trigger and the fourth
Anniversary Date have occurred. If the Initial Price Trigger is not achieved by
the fifth Anniversary Date, then none of the shares will vest.



--------------------------------------------------------------------------------

You will also receive 150,000 restricted stock units of PCO Class A common stock
(“Restricted Stock Units”) with an expected date of grant of March 15, 2013, of
which twenty-five percent (25%) will vest when both of the following have
occurred: (i) the average closing price of PCO Class A common stock, measured
over a 20-day trading period, has hit or exceeded $6.00 per share (the “Initial
Price Trigger”), and (ii) an anniversary date of the grant date has occurred
(the “Anniversary Date”). An additional 25% will vest when both the Initial
Price Trigger and a subsequent Anniversary Date have occurred, such that all
shares will be vested after both the Initial Price Trigger and the fourth
Anniversary Date have occurred. If the Initial Price Trigger is not achieved by
the fifth Anniversary Date, then none of the shares will vest.

Stock awards are subject to approval by the Compensation Committee of Pendrell’s
Board and the terms and conditions of their respective plan agreements.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the enclosed Pendrell Employee Intellectual Property
Agreement (“Agreement”) without modification, a copy of which is enclosed.

Benefits/Time Off/Expenses

You will be eligible for standard company benefits under the applicable company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
As an Officer of Pendrell, you will be eligible for coverage under the company’s
Directors and Officers (D&O) insurance plans. You will accrue 20 days of paid
time off per year. Such paid time off will be taken at such times as determined
by you, subject to the reasonable business needs of Pendrell. Pendrell will
reimburse you for reasonable business expenses and other disbursements paid by
you in the performance of your duties and responsibilities in accordance with
Pendrell’s policies.

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
will continue at-will. Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or Pendrell’s
option, and Pendrell can terminate or change all other terms and conditions of
your employment, with or without cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this Employment
Letter. This at-will relationship will remain in effect throughout your
employment with Pendrell or any of its parents, subsidiaries or affiliates. The
at-will nature of your employment, as set forth in this paragraph, can be
modified only by a written agreement signed by both Pendrell and you which
expressly alters it. This at-will relationship may not be modified by any oral
or implied agreement, or by any policies, practices or patterns of conduct.

Other Terms of Employment

Subsequent to receipt of this signed offer letter and as a further condition for
employment, Pendrell conducts a reference/background check on prospective
employees. Pendrell reserves the right to rescind the offer set forth in this
letter based on the results of such screenings and may do so in its sole
discretion. By your signature below you authorize Pendrell to conduct this
reference / background check. This offer is also conditioned on your ability to
provide satisfactory documentary proof of your identity and right to work in the
United States of America on your first day of employment.

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with Pendrell, the termination thereof, the breach by either party of the terms
of this Employment Letter or any other matters relating to or arising from your
employment (with the exception of those excluded from arbitration by statute),
will be resolved in binding arbitration in a proceeding in Kirkland, WA
administered by and under the rules and regulations of National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. This
means that the parties agree to waive their rights to have such disputes or
claims decided in court by a jury. Instead, such disputes or claims will be
resolved by an impartial AAA arbitrator. Both parties and the arbitrator will
treat the arbitration process and the activities that occur in the proceedings
as confidential.



--------------------------------------------------------------------------------

The arbitration procedure will afford you and Pendrell the full range of
statutory remedies. Pendrell and you will be entitled to discovery sufficient to
adequately arbitrate any covered claims, including access to essential documents
and witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.

Nothing contained in this section will limit Pendrell’s or your right to seek
relief in any court of competent jurisdiction in respect of the matters set
forth in the “Pendrell’s Employee Proprietary Information and Inventions
Agreement.” We specifically agree that disputes under the “Pendrell Employee
Proprietary Information and Inventions Agreement” will not be subject to
arbitration unless both parties mutually agree to arbitrate such disputes.

Expiration of Offer:

Please indicate your acceptance of this offer by signing below and returning it
to the attention of DJ Allenby by February 26, 2013 after which time the offer
will expire. By signing and accepting this offer, you represent and warrant that
(i) you are not subject to any pre-existing contractual or other legal
obligation with any person, company or business enterprise which may be an
impediment to your employment with, or your providing services to Pendrell as
its employee; and (ii) you have not and shall not bring confidential or
proprietary information of another person, company or business enterprise to
whom you previously provided services.

Entire Agreement

This Employment Letter, any restricted stock and stock option agreement between
you and Pendrell, and the Pendrell Employee Intellectual Property Agreement
constitute the entire agreement, arrangement and understanding between you and
Pendrell on the nature and terms of your employment with the company. This
Employment Letter supersedes any prior or contemporaneous agreement, arrangement
or understanding on this subject matter between you and Pendrell. By executing
this Employment Letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding. Also, by
your execution of this Employment Letter, you affirm that no one has made any
written or verbal statement that contradicts the provisions of this Employment
Letter. In the event of any inconsistency between the terms contained in the
Employment Letter and the terms contained in any restricted stock or stock
option agreement between you and Pendrell, the terms contained in this
Employment Letter will control, and the provisions regarding vesting or
termination contained in your restricted stock and stock option agreements will
be superseded by the provisions of this Employment Letter to the extent of any
conflict. In addition, the covenants contained in the Pendrell Employee
Intellectual Property Agreement will also supersede the provisions of any other
similar covenant contained in your restricted stock and stock option agreement
to the extent of any conflict. This Employment Letter may be executed in
counterparts, each of which (including any signature transmitted via facsimile
or email) shall be deemed to be an original, and all of which together shall
constitute one instrument.

Except as otherwise specified in this Employment Letter, the terms and
conditions of your employment pursuant to this letter may not be modified in any
way except by a writing from Pendrell’s Chief Executive Officer.

We hope that you will accept this offer and look forward to working with you.

 

Signature of Acceptance      Sincerely,         Pendrell Corporation   

/s/ David H. Rinn

    

/s/ Robert S. Jaffe

   By: David H. Rinn      By: Robert S. Jaffe    Date: February 25, 2013     
       General Counsel   